I-Iowe, J.
The defendant has appealed from a judgment against him for the amount of a license tax imposed by the city of New Orleans upon him as notary public in and for tbe parish of Orleans.
The judgment was, we think, erroneous. A notary is an officer appointed by the Governor by and with the advice and consent of the Senate, and commissioned and sworn as such, and the city of New Orleans has no right, at least in the absence of some express permission, to impose a tax on such an officer in his official character.
A permission to impose a license tax on “trades, occupations and professions,” can not be held to include an authorization to impose a tax on a notary.
It is therefore ordered that the judgment appealed írom De reversed, and the suit dismissed at plaintiff’s costs.